Order filed July 19, 2018.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00360-CV
                                    ____________

                        THE STATE OF TEXAS, Appellant

                                         V.

                   APPROXIMATELY $110,540.00, Appellee


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2017-09348

                                    ORDER
      Appellant’s brief was due July 6, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 20, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM